Per Curiam.
The case arises under the Workmen’s Compensation act. The commissioner found seventy-five per cent, of total disability. The Common Pleas Court on review found this view supported by the evidence. Petitioner was suffering from Paget’s disease, which prevents the uniting of bones. As a result of the accident, of which he complains, he broke his-leg. The medical testimony is undisputed that the bones, will never knit. The prosecutor contends that at the most there is a loss only of a leg. The testimony, however, supports no such conclusion. The man cannot work and cannot rest, or sleep because of the pain.' The fact that part of this trouble may be due to pre-existing disease does not inure to the benefit of the employer. Combination Rubber Manufacturing Co. v. Obser, 95 N. J. L. 43.
The judgment will be affirmed, with costs.